



Exhibit 10.2
FIFTH AMENDMENT
TO
AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
HOSPITALITY INVESTORS TRUST OPERATING PARTNERSHIP, L.P.


This FIFTH AMENDMENT TO AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF
HOSPITALITY INVESTORS TRUST OPERATING PARTNERSHIP, L.P. (the “Company”) is made
as of March 29, 2018 (this “Amendment”), by HOSPITALITY INVESTORS TRUST, INC., a
Maryland corporation, as general partner (the “General Partner”). Capitalized
terms used but not otherwise defined in this Amendment shall have the meanings
given to such terms in the Amended and Restated Agreement of Limited Partnership
of the Partnership, dated as of March 31, 2017 (as amended by the First
Amendment thereto, dated as of July 3, 2017, the Second Amendment thereto, dated
as of September 29, 2017, the Third Amendment thereto, dated as of December 29,
2017, the Fourth Amendment thereto, dated as of February 27, 2018, and
thereafter from time to time, the “Partnership Agreement”).
RECITALS:
WHEREAS, pursuant to Section 5.1(d) of the Partnership Agreement the Company
issued PIK Distributions to the Initial Preferred LP on March 29, 2018;
WHEREAS, the General Partner desires to amend the Partnership Agreement to amend
and restate Exhibit A of the Partnership Agreement to accurately reflect at all
times the information to be contained thereon; and
WHEREAS, pursuant to Sections 4.3(b) and 14.1(a) of the Partnership Agreement,
the General Partner is authorized to take such steps in its sole and absolute
discretion.
NOW THEREFORE, in consideration of the premises made hereunder, and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the General Partner, intending to be legally bound, hereby agrees
as follows:
Section 1. Amendments. Exhibit A of the Partnership Agreement is hereby amended
and restated in its entirety in the form attached hereto as Exhibit A.
Section 2. Miscellaneous.
(a) Governing Law. This Amendment shall be construed and enforced in accordance
with and governed by the laws of the State of Delaware, without regard to the
principles of conflicts of laws thereof.
(b) Ratification. The Partnership Agreement (as amended by this Amendment) shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed.


[SIGNATURE PAGE FOLLOWS]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this Amendment as of the date and year first aforesaid.


GENERAL PARTNER:


HOSPITALITY INVESTORS TRUST, INC.




By:     _________________________
Name:
Title:











































































--------------------------------------------------------------------------------









EXHIBIT A





Amended and Restated as of March 29, 2018

Partners’ Contributions and Partnership Interests


Name and Address of Partner
Type of Interest
Type of Unit
Capital Contribution (Stated Value with respect to Class C Units)
Number of Partnership Units Issued and Outstanding
Percentage Interest


Hospitality Investors Trust, Inc.
(3950 University Drive, Fairfax, Virginia, 22030)


General Partner Interest
GP Units
$200,000.00
8,888
0.02%
Limited Partner Interest
OP Units
$825,283,883.89
39,496,853.725
99.98%


Brookfield Strategic
Real Estate
Partners II Hospitality
REIT II LLC
(250 Vesey Street, 15th Floor, New York, NY 10281)


Limited Partner Interest
Class C
Units - Purchase Agreement


$160,000,000.00


10,847,457.62
__
Class C
Units -
PIK
Distributions
$7,109,007.56(1)
481,966.61
__


BSREP II Hospitality II Special GP OP LLC
(250 Vesey Street, 15th Floor, New York, NY 10281)


Special General
Partner Interest
None
None
N/A
__

































                                                        
(1) The Stated Value of Class C Units issued as PIK Distributions will be $0 in
certain circumstances pursuant to this Agreement.





